Case: 11-20057     Document: 00511695046         Page: 1     Date Filed: 12/14/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 14, 2011
                                     No. 11-20057
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

SEAL TIEL GARCIA LUCAS,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-603-1


Before JONES, Chief Judge, and HAYNES and GRAVES, Circuit Judges.
PER CURIAM:*
        Seal Tiel Garcia Lucas appeals the 28-month below-guidelines sentence
imposed following his guilty plea to illegal reentry following deportation after
having been convicted of an aggravated felony, in violation of 8 U.S.C. § 1326.
Garcia Lucas argues that his sentence is greater than necessary to meet the
sentencing goals of 18 U.S.C. § 3553(a). He contends that the guidelines
sentencing range was too severe because U.S.S.G. § 2L1.2 is not empirically
based and resulted in the double counting of his prior conviction for a drug

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20057    Document: 00511695046      Page: 2   Date Filed: 12/14/2011

                                  No. 11-20057

trafficking offense. He also argues that the sentence imposed did not accurately
reflect the seriousness of his offense and failed to account for his motive for
reentering.
      Garcia Lucas’s empirical data argument is foreclosed by this court’s
precedent. See United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009);
United States v. Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009). We
have also previously rejected the argument that the double counting of a
defendant’s criminal history necessarily renders a sentence unreasonable. See
Duarte, 569 F.3d at 529-31; see also § 2L1.2, comment. (n.6). Finally, Garcia
Lucas’s assertions regarding the seriousness of his immigration offense and his
motive for reentering the United States do not render his 28-month sentence
unreasonable. See, e.g., United States v. Gomez-Herrera, 523 F.3d 554, 565-66
(5th Cir. 2008); United States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006).
Accordingly, the district court’s judgment is AFFIRMED.




                                        2